                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MICHAEL CALDERON,
                                   7                                                      Case No. 18-cv-01318-HSG (PR)
                                                        Plaintiff,
                                   8                                                      JUDGMENT
                                                 v.
                                   9
                                         ASHLEY MULLIGAN-PFILE, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          For the reasons set forth in the Order Granting Defendants’ Motion for Summary
Northern District of California
 United States District Court




                                  13   Judgment, judgment is entered in favor of Defendants and against Plaintiff.

                                  14          IT IS SO ORDERED AND ADJUDGED.

                                  15   Dated: 8/23/2019

                                  16                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  17                                                  United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
